     Case 2:17-cv-02686-TLN-DMC Document 46 Filed 04/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NABIL IBN MANLEY,                                  No. 2:17-CV-2686-TLN-DMC-P
12                       Petitioner,
13            v.                                         ORDER
14    DAVE DAVEY,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is Petitioner’s motion for

19   an extension of time, ECF No. 45,) to file objections to the Court’s March 23, 2021, findings and

20   recommendations. Good cause appearing therefor, Petitioner’s motion is granted. Petitioner may

21   file objections within 30 days of the date of this order.

22                  IT IS SO ORDERED.

23   Dated: April 15, 2021
                                                             ____________________________________
24                                                           DENNIS M. COTA
25                                                           UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                         1
